Case 2:19-cv-04098-RGK-E Document 77 Filed 08/13/20 Page 1 of 2 Page ID #:1756



 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                WESTERN DIVISION
11
12
13
     RIDER CLOTHING LLC,        ) CASE NO.: 2:19-CV-4098-RGK-E
14                              )
              Plaintiff,        )
15                              ) [PROPOSED] JUDGMENT
              v.                ) Judge: Hon. R. Gary Klausner
16                              )
     BOARDRIDERS, INC.; OAKTREE )
17   CAPITAL GROUP, LLC;        )
     BOARDRIDERS IP HOLDINGS,   )
18   LLC,                       )
                                )
19            Defendants.       )
                                )
20                              )
                                )
21                              )
22
23
24
25
26
27
28


                             [PROPOSED] JUDGMENT
Case 2:19-cv-04098-RGK-E Document 77 Filed 08/13/20 Page 2 of 2 Page ID #:1757



 1                             [PROPOSED] JUDGMENT
 2        On August 7, 2020, this Court issued an order granting Defendants Boardriders,
 3 Inc., Boardriders IP Holdings, LLC, and Oaktree Capital Group, LLC’s
 4 (“Defendants”) motion for summary judgment. (ECF No. 74.) In accordance with that
 5 order, IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in
 6 favor of Defendants, that Plaintiff Rider Clothing LLC take nothing from Defendants,
 7 that the action be dismissed with prejudice on the merits, and that Defendants recover
 8 their costs of suit from Rider Clothing LLC pursuant to a bill of costs filed in
 9 accordance with 28 U.S.C. § 1920, Federal Rule of Civil Procedure 54, and Local Rule
10 54-1 through 54-8, as applicable.
11
12        IT IS SO ORDERED.
13
14 DATED: August 13, 2020
15
16                                             Hon. R. Gary Klausner
                                          United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                         1
                                [PROPOSED] JUDGMENT
